DETAILED ACTION

The Office acknowledges receipt of the Applicant’s response and amendments filed 28 May 2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuit board” (claim 1) and “correction unit wholly supported in the adapter assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (PG Pub 2015/0297199 A1) hereinafter referred to as Nicholas in view of Zemlok et al. (PG Pub 2009/0090763 A1) hereinafter referred to as Zemlok in view of Jackson et al. (PG Pub 2017/0020614 A1) hereinafter referred to as Jackson.
Regarding claim 1, Nicholas discloses a surgical system (10; figs. 1A, 1B), comprising: 
a power source (paragraph 48 – “rechargeable battery”); 
a handle housing (102) configured to support a circuit board (paragraph 48 – “a handle housing 102 including a circuit board”; also paragraphs 51, 86, 94) of the surgical system; 
a motor (paragraph 89 – “an actuation of a motor.. within handle housing 102”; paragraph 91 – “an activation of a motor… within handle housing 102”) disposed within the handle housing and in electrical communication with the power source (paragraph 48 – “The battery is configured to supply power to any of the electrical components of surgical device 100”; paragraphs 89 and 91); 
an adapter assembly (200) operably coupled to the handle housing (fig. 1; paragraph 56), the adapter assembly supporting an input shaft (274) and an output shaft (276) coupled by a universal joint (250; fig. 15), the input shaft in mechanical communication with the motor and rotatable in response to actuation of the motor (paragraphs 71, 91 – Motor drives drive member 106b, which in turn drives shafts 274, 276); 
an end effector (300) coupled to the adapter assembly and selectively articulatable relative to the adapter assembly (paragraphs 47, 50);
a correction unit (paragraph 96 – “microchips… that electrically couple to the circuit board/controller”) wholly supported in the adapter assembly (paragraph 96 – “adapter, can include one or more microchips… that electrically couple to the circuit board/controller”) and disposed in electrical communication with the motor paragraph 96 – one or more microchips… that electrically couple to the circuit board/controller of surgical device 100; paragraphs 48, 51, 89), the correction unit configured to communicate with the circuit board (paragraph 96 – “one or more microchips… that electrically couple to the circuit board/controller”):
a processor and a memory (paragraph 96 – “microchips”; see examples provided in paragraph 96) providing an identification profile (paragraph 96 – “SULU ID”).

Nicholas teaches a correction unit wholly supported in the adapter assembly that has a processor and a memory which provides information to the circuit board (paragraph 96), but fails to disclose the correction unit configured to adjust input shaft speed and a memory having a motor speed profile of the output shaft, the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary an amount of voltage applied to the motor.
However, Zemlok teaches a correction unit (440, 442) configured to adjust input shaft speed (paragraph 129 – “speed of clamping and firing”; paragraph 130 – “speed… for operating the particular end effector”) and a memory (paragraphs 132-133) having a motor speed profile of the output shaft, the memory further including instructions stored thereon (paragraphs 129-133), which when executed by the processor, cause the correction unit to vary an amount of voltage applied to the motor (paragraph 57 – “speed control circuit 115 which can be implemented as a voltage regulation circuit”; paragraph 121).


Nicholas in view of Zemlok discloses a correction unit wholly supported in the adapter assembly and configured to communicate with the circuit board and to adjust the input shaft speed and a memory having a motor speed profile of the output shaft and causes the correction unit to vary an amount of voltage applied to the motor, but fails to disclose the correction unit is configured to adjust input shaft speed to maintain a substantially constant output shaft speed as the end effector articulates relative to the adapter assembly; and a memory having a motor speed profile of the output shaft at different articulation angles of the end effector relative to the adapter assembly stored thereon, the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary the speed of the motor based on a 
However, Jackson teaches a surgical system (fig. 1), with an input shaft (proximal end of 77 seen in fig. 5) and an output shaft (distal end of 77 beyond #82 that connects with #80, seen in figs. 5-6) coupled by a universal joint (82), the input shaft in mechanical communication with the motor (paragraph 85 – “respective electric motor”) and rotatable in response to actuation of the motor (paragraph 87 – “shaft 77 and its associated motor operate motion about axis 63”); and a correction unit (10) in electrical communication with the motor (paragraphs 55-56), the correction unit configured to adjust input shaft speed to maintain a substantially constant output shaft speed (paragraph 94) as the end effector articulates relative to the adapter assembly, the correction unit including: a processor (11); and a memory (12) having a motor speed profile of the output shaft at different articulation angles of the end effector relative to the adapter assembly stored thereon (paragraph 56, “Memory 12 stores… software that is executable by the processor to control the operation of the motors 6”, “The software… cause the joints of the arm to move accordingly, in compliance with a pre-determined control strategy”; paragraph 94 – “Thus when the arm part 311' is commanded to articulate relative to arm part 310' about axis 63 when arm part 311' is pitched relative to arm part 310' about axis 62, the control system may operate to drive the rotation of shaft 77 in such a way as to maintain a smooth or consistent rotation speed of the Hooke's joint 82”), the memory further including instructions stored thereon, which when executed by the processor, cause the correction unit to vary the speed of the motor based on a paragraphs 56 and 94; also paragraphs 136-142).
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the joint and correction unit of Nicholas as modified by Zemlok with the universal joint and correction unit of Jackson.  It was well understood in the art that a universal joint at an angle produced a variability in the rotation output speed.  Nicholas a modified by Zemlok already provides a correction unit that adjusts speed via a change in voltage.  Jackson provides a control system that compensates for variability in rotation speed and provides a smoother and more consistent rotation speed of a universal joint.  Having a steady speed in surgical procedures is desired so an end user can more easily judge the rate of tissue cutting and firing and not introduce potentially hazardous variability in cutting and firing speeds.  This makes surgical procedures easier to perform as an end user need not have to manually correct for such changes in rotational speed due to change in end effector angle.  The combination as explained would result in a correction unit hereby the correction unit would vary an amount of voltage applied to the motor based on a correlation of the motor speed profile of the output shaft and an articulation angle of the end effector relative to the adapter assembly.

Regarding claim 2, Nicholas fails to disclose an articulation sensor configured to measure an articulation angle of the universal joint as the end effector articulates 
However, Jackson teaches an articulation sensor (“Hall effect sensor”, paragraph 136; also 210, 221, 212 and sensor paragraph 138-139; alternatively #202, #203, paragraph 144) configured to measure an articulation angle of the universal joint as the end effector articulates relative to the adapter assembly, the articulation angle defined between the input and output shafts of the universal joint.
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nicholas in view of Zemlok to include to the articulation sensors of Jackson.  Doing so would provide the controller/correcting unit with more information about the position of the surgical device and allow it to more effectively control the position and motions of the surgical device.

Regarding claim 3, Nicholas in view of Zemlok as modified by Jackson above discloses wherein the articulation sensor includes an accelerometer, a rotary encoder (Jackson - 210, 221, 212 and sensor paragraph 138-139; also #202, #203, paragraph 144), an optical encoder, a magnetic encoder (Jackson - 210, 221, 212 and sensor paragraph 138-139; also #202, #203, paragraph 144), a linear encoder, a Hall Effect sensor (Jackson - “Hall effect sensor”, paragraph 136), a linear variable differential transformer, an inertial measurement unit, a microelectromechanical system, a gyroscope, or combinations thereof.

Regarding claim 4, Nicholas in view of Zemlok as modified by Jackson above discloses a rotation sensor (#202, #203, paragraphs 144-146) configured to measure rotational positioning of the universal joint.
Given the teachings of Jackson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Nicholas in view of Zemlok to include to the articulation sensors of Jackson.  Doing so would provide the controller/correcting unit with more information about the position of the surgical device and allow it to more effectively control the position and motions of the surgical device.

Regarding claim 5, Nicholas in view of Zemlok as modified by Jackson above discloses wherein the rotation sensor includes a counter, an encoder (#202, #203, 251 paragraphs 144-146), a gyroscope, or combinations thereof.

Regarding claim 7, Nicholas discloses wherein the end effector includes a staple cartridge assembly (320) and an anvil assembly (310).

Regarding claim 22, Nicholas as modified by Zemlok and Jackson discloses wherein the correction unit (Nicholas - paragraph 96 – “microchips; Jackson – 10; Zemlok – 440, 442) is configured to apply the amount of voltage to the motor via pulse-width modulation (Zemlok – paragraph 147).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (PG Pub 2015/0297199 A1) in view of Zemlok (PG Pub 2009/0090763 A1) Jackson (PG Pub 2017/0020614 A1) in view of Oleynikov et al. (PG Pub 2005/0029978 A1) hereinafter referred to as Oleynikov.
Regarding claim 21, Nicholas as modified by Zemlok and Jackson discloses wherein the correction unit (Nicholas - paragraph 96 – “microchips”; Jackson – 10; Zemlok – 440, 442) varies voltage applied to the motor (Zemlok – paragraph 147), but does not disclose that it uses a potentiometer to do so.
However, Oleynikov teaches wherein the correction unit (paragraph 104 – control board) includes a potentiometer (paragraph 104 - potentiometer) that varies the amount of voltage applied to the motor (paragraphs 104-105).
Given the teachings of Oleynikov it would have been obvious to one of ordinary skill at the time the invention was effectively filed to incorporate potentiometers with the voltage control of Nicholas as modified by Jackson and Zemlok.  The use of potentiometers in electronic control circuits was widely known and used at the time of the invention and would provide a cheap and easily available means of controlling the voltage supplied to the motor which is something the other prior art was already concerned about.

Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments are directed toward claim amendments which are deemed to be addressed with a new interpretation of the previously cited art necessitated by the Applicant’s amendments.  In short, Nicholas is deemed to teach the 
Zemlok further teaches that such identification systems for adapters comprise memory and instructions for varying the speed of the input shaft via a change in voltage according to speed profiles of the specific adapter (para 0057, 0121, 0129-0133).  This combination being deemed obvious for the reasons stated above.
Finally, Jackson further demonstrates why it would have been obvious to modify the combination of Nicholas as modified by Zemlok to further include a varying speed, and hence a varying voltage, based on the relative angle of the end effector and adapter assembly due to the fact that Jackson, like Nicholas, make use of a universal joint which were understood to have issues maintaining smooth and consistent rotation of the output shaft when the cited relative angles were changing.  Jackson provides a means of doing so that is commensurate with the claimed subject matter (Jackson paras 0055-0056, 0094, 0136-0142).
For these reasons the prior art is still deemed to read on the claimed subject matter and the rejection is final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731